NOTICE OF ALLOWABILITY
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitation directed to “a linkage mechanism connected to one end of the telescopic tube away from the hollow structure, and connected to one end of the telescopic rod close to the hollow structure; and a frame connected to the linkage mechanism; wherein, when the frame is rotated with respect to the linkage mechanism and folded, the telescopic tube is also rotated with respect to the linkage mechanism, and one of the telescopic tube and the telescopic rod is retracted into the other one thereof by the linkage mechanism” are neither anticipated nor obvious over the prior art.
For example, attention is directed to Liu which teaches a stroller in which telescopic members retract when the cart folds (see figs. 2-3). However, Liu fails to teach the above referenced limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/           Primary Examiner, Art Unit 3618